DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “not mutually fixed” aspect of the plate layers as claimed in 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11, 12, 15-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4-9, 11, 12, 15-35, Applicant’s arguments of counsel have now rendered the entire scope of the claims indefinite because Applicant has now chosen to argue against the interpretation of the terms “permanently connecting” and “not mutually fixed to each other”. It is important to note that these terms were originally given a 112 b at the beginning of prosecution and have been present in the prosecution history, along with the current interpretation for at least one full round of prosecution and are only now being argued. However, Applicant’s arguments completely undermine the understanding of Applicant’s invention and how the invention is defined by the specification when considered as whole. It is also important to note that Applicant’s specification is very sparse on details for these terms in question. Firstly the term “permanently connecting” is often used in the specification in association with a pressing joining process. For example, paragraph 31 of the pgpub describes how the plates are joined under pressure to form this connection. Paragraph 38 of the pgpub also describes how this pressing process works. Considering the evidence as a whole, the specification is associating a permanent connection with a pressing operation (for example, roll cladding is an example of a pressing operation). The specification further mentions (paragraph 32, 33 of the pgpub) that the pressing operation or joining process could also include an additional mutual fixation which is embodied as clipping or providing an upturn or bend on one of the layers. These are fixations that occur after the joining operation. However, the specification continues by stating (paragraph 34 of the pgpub) that preferably the plates lying on one another have no mutual fixation to each other. It is further noted that the phrase “no mutual fixation” is only mentioned this one time in the specification and the context in which it follows preceding paragraphs is incredibly important as it appears to be a partial typo and actually referring to the concept having no additional mutual fixation. Keep in mind this paragraph follows paragraphs which describe mutual fixation as additional positive connections such as clipping, etc. That is when all these paragraphs 31-34 of the pgpub are read, it would appear that Applicant is stating that the plates may be pressed together so as to join them, and once they’re lying on each other, no other fixation is necessary thus allowing for the micro-range movement. This would also make sense as to why this claim 15 was originally presented as dependent on claim 1. If this is not the case, then it is incredibly unclear what is meant by “no mutual fixation” since the plates simply lying on top of each other forms a mutual fixation, and in addition, the plates are never simply lying on top of each other as it is abundantly disclosed that the plates are pressed together to join them as the base operation. Applicants argument appear to add confusion to the interpretation of this specification. Now, Applicant is trying to establish completely different interpretations of these terms by making a piecemeal analysis of their own specification. Meanwhile, the specification must be considered as a whole and it is very clear from the drawings and specification that the only embodiment depicted is one of two layers pressed on one another. In light of Applicant’s arguments, the scope of the claims are now unclear as we simply do not understand what is meant by “permanently connecting” or “no mutual fixation” based on the totality of evidence provided by the disclosure and applicant’s arguments. It is noted that this issue may rise to the level of a 112 first paragraph depending on how Applicant attempts to correct or argue it.
Claim 16 has which is drawn to an Apparatus claim, “A flywheel” has now been amended to include a recitation of “the at least two plate layers have cut contours that are different from each other at least in their original state before being permanently connected”. Being that this claim is an apparatus claim drawn to the final product, that is the Flywheel in an assembled state, it is unclear whether or not this limitation is adding any substance to the claim. It doesn’t matter what state the layers are “before permanently connected” because the claim as a whole appears to be drawn to the flywheel in the final state of being permanently connected. Thus Applicant appears to be mixing an intermediate product with a final product and/or somehow attempting to incorporate process steps into an Apparatus claim. As far as the claim scope is concerned, this limitation is not being considered as adding any further limitation as the claim is drawn to a flywheel in the final state. Are the cut contours part of the final product or not? In addition, this is an apparatus claim and not a method of making said flywheel which would naturally include different manufacturing states.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelswirth (DE 102012100278 A1), hereinafter DE ‘278, in view of Paessens (EP 2511566 A2) and in view of Tata steel (data sheet).
Regarding claim 15, DE ‘278 discloses a method for producing a flywheel(the art recognizes that this process can be used to make a variety of object and applications and for drive elements for vehicles, a flywheel is a drive element for a vehicle, despite this heavy suggestion, a 103 will be provided for added evidence), in which a damping plate part comprises at least one substantially disc-shaped first metallic plate layer (s1) and at least one substantially disc-shaped second, parallel plate layer (s2), the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, parallel plate layer lie on one another to form a disc-shaped structural unit, the at least one substantially disc-shaped first metallic plate layer (s1) and the at least one substantially disc-shaped second, parallel plate layer (s2) are not mutually fixed to each other (based on applicant’s disclosure, a permanent connection is merely just the elements being pressed together mechanically and thus would also allow for movement in a micro range; thus the prior art reads on this fixation since the layers are only pressed together and are capable of at least micro range movement), and, in a micro-range, the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, parallel plate layer are relatively movable in a radial direction and/or in an axial direction, wherein the at least two plate layers are made of different steel materials and with different material thicknesses (seen in fig.2), and the at least one first metallic plate layer is made of a steel material with lower yield strength than the at least one second, parallel plate layer (seen in fig.2 and mentioned in the machine translation; the specification speaks directly to the fact that layer s2  has a higher strength than layer s1 or in other words s1 is lower strength than s2). It is known that rotational drive elements would transmit torque by virtue of their connection with other rotational elements.  Even so, this is also part of the teaching of the flywheel below.
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed in DE ‘278 to make a flywheel which is a rotational symmetric component and a vehicle drive element as already suggested in DE ‘278 and said flywheel would have the same benefits as already disclosed in DE ‘278, that of being less expensive to manufacture and have more beneficial structural properties.
It follows that upon modifying DE ‘278 to be configured as a flywheel it is well understood that it would transmit torque as all flywheels do and as a result of the difference in thickness of the layers already present in DE ‘278 there would be a portion of torque transmitted by each layer.
DE ‘278 further fails to explicitly disclose the use of different steel compositions for the layers. However, in paragraph 8, the reference specifically mentions and implies the use of different steel compositions. The reference mentions use of a “composite steel sheet of two…steel layers”. The plain meaning of composite already implies different materials and coupled with the paragraph further elaborating that “by using appropriate steel combinations” which provides even further evidence that different steel compositions are used. One having ordinary skill in the art would appreciate that the reference already suggests the use of different steel compositions. That being said, for sake of clarity and added evidence, a 103 teaching will be provided.
Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to try different steel compositions since this is already suggested in DE ‘278 and there are a finite number of known steel compositions as evidenced in the art.
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE ‘278 contemplates the combination or choice of said materials. In addition, it is well known that different types of steels have different yield strengths depending on their precise composition. Therefore, it would have been obvious to one having ordinary skill in the art to select among these known steel materials for the various layers. It would follow that depending on the choice of materials there would be inherent material characteristics such as yield strength along with them.
Regarding claim 16, DE ‘278 discloses at least one substantially disc-shaped first metallic plate layer permanently connected (based on applicant’s disclosure, a permanent connection is merely just the elements being pressed together mechanically and thus would also allow for movement in a micro range; thus the prior art reads on this fixation since the layers are only pressed together and are capable of at least micro range movement) to at least one substantially disc-shaped second, parallel plate layer to form a disc-shaped structural unit, wherein the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped are made of different steel materials and with different material thicknesses, and the at least one first metallic plate layer is made of a steel material with lower yield strength than the at least one second, parallel plate layer (please see the annotations for claim 15 above, all of the limitations are analogous to each other). It is known that rotational drive elements would transmit torque by virtue of their connection with other rotational elements.  Even so, this is also part of the teaching of the flywheel below.
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed in DE ‘278 to make a flywheel which is a rotational symmetric component and a vehicle drive element as already suggested in DE ‘278 and said flywheel would have the same benefits as already disclosed in DE ‘278, that of being less expensive to manufacture and have more beneficial structural properties.
It follows that upon modifying DE ‘278 to be configured as a flywheel it is well understood that it would transmit torque as all flywheels do and as a result of the difference in thickness of the layers already present in DE ‘278 there would be a portion of torque transmitted by each layer.
DE ‘278 further fails to explicitly disclose the use of different steel compositions for the layers. However, in paragraph 8, the reference specifically mentions and implies the use of different steel compositions. The reference mentions use of a “composite steel sheet of two…steel layers”. The plain meaning of composite already implies different materials and coupled with the paragraph further elaborating that “by using appropriate steel combinations” which provides even further evidence that different steel compositions are used. One having ordinary skill in the art would appreciate that the reference already suggests the use of different steel compositions. That being said, for sake of clarity and added evidence, a 103 teaching will be provided.
Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to try different steel compositions since this is already suggested in DE ‘278 and there are a finite number of known steel compositions as evidenced in the art.
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE ‘278 contemplates the combination or choice of said materials. In addition, it is well known that different types of steels have different yield strengths depending on their precise composition. Therefore, it would have been obvious to one having ordinary skill in the art to select among these known steel materials for the various layers. It would follow that depending on the choice of materials there would be inherent material characteristics such as yield strength along with them.
Regarding claim 19, DE ‘278 discloses the flywheel according to Claim 16, wherein the motor vehicle is a motor vehicle with an automatic start/stop system (note the device is capable of use with said motor vehicle; this claim only further limits the preamble of the claim which does not actually breath light into the body of the claim. Thus the preamble does not actually further limit the body of the claim and thus is of no patentable significance).  
Regarding claim 20, DE ‘278 discloses a flywheel provided for a starter of a motor vehicle, the flywheel comprising a damping plate part, the damping plate part further comprising at least one substantially disc-shaped first metallic plate layer and at least one substantially disc-shaped second, parallel plate layer, the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, 7Application No. 16/609,517 parallel plate layer lie on one another to form a disc-shaped structural unit, the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, parallel plate layer are not mutually fixed to each other, and, in a micro-range, the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, parallel plate layer are relatively movable in a radial direction and/or in an axial direction, wherein the at least two plate layers are made of different steel materials and with different material thicknesses, and the at least one first metallic plate layer is made of a steel material with lower yield strength than the at least one second, parallel plate layer (see rejections of claim 15 and claim 16 above for explanations). It is known that rotational drive elements would transmit torque by virtue of their connection with other rotational elements.  Even so, this is also part of the teaching of the flywheel below.
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed in DE ‘278 to make a flywheel which is a rotational symmetric component and a vehicle drive element as already suggested in DE ‘278 and said flywheel would have the same benefits as already disclosed in DE ‘278, that of being less expensive to manufacture and have more beneficial structural properties.
It follows that upon modifying DE ‘278 to be configured as a flywheel it is well understood that it would transmit torque as all flywheels do and as a result of the difference in thickness of the layers already present in DE ‘278 there would be a portion of torque transmitted by each layer.
DE ‘278 further fails to explicitly disclose the use of different steel compositions for the layers. However, in paragraph 8, the reference specifically mentions and implies the use of different steel compositions. The reference mentions use of a “composite steel sheet of two…steel layers”. The plain meaning of composite already implies different materials and coupled with the paragraph further elaborating that “by using appropriate steel combinations” which provides even further evidence that different steel compositions are used. One having ordinary skill in the art would appreciate that the reference already suggests the use of different steel compositions. That being said, for sake of clarity and added evidence, a 103 teaching will be provided.
Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to try different steel compositions since this is already suggested in DE ‘278 and there are a finite number of known steel compositions as evidenced in the art.
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE ‘278 contemplates the combination or choice of said materials. In addition, it is well known that different types of steels have different yield strengths depending on their precise composition. Therefore, it would have been obvious to one having ordinary skill in the art to select among these known steel materials for the various layers. It would follow that depending on the choice of materials there would be inherent material characteristics such as yield strength along with them.
Regarding claim 21, DE ‘278 discloses the flywheel according to Claim 16, wherein the motor vehicle is a motor vehicle with an automatic start/stop system (note the device is capable of use with said motor vehicle; this claim only further limits the preamble of the claim which does not actually breath light into the body of the claim. Thus the preamble does not actually further limit the body of the claim and thus is of no patentable significance).  
Allowable Subject Matter
In light of the 112 b issues presented above, all allowable subject matter is now withdrawn pending appropriate corrections or clarification of the record.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Regarding claims 15 and 20, Applicant is now arguing that the Examiner has erred in the interpretation of phrases “permanently connecting” and “not mutually fixed”. It is very important to draw attention to the history of these phrases. These phrases were first given 112 b’s at the beginning of prosecution and were at least partially addressed at that time. Later in the second round of prosecution, the Examiner made the interpretation of these terms based on a logical understanding of the specification and Applicant’s never argued this interpretation throughout that entire round of prosecution which presumably meant they were in agreement with the interpretation. Now Applicant’s have decided to revisit these phrases and argue the interpretation. For sake of ease, reference will be drawn to the pgpub 20200141480 for paragraph numbers. Applicant’s now are attempting to argue that claims 15 and 20 represent two different embodiments. These arguments have raised new 112 b issues which are presented above. In summary, it is believed that Applicant is misconstruing their own specification. It is first important to note that the only support for “not mutually fixed” phrase, comes from paragraph 34 in the pgpub which recites the plate layers lying on one another have “no mutual fixation”. This paragraph immediately follows paragraphs 32-33 which describe examples of “additional mutual fixations” in the form of clipping, upturns, bends. These fixations are considered additional in the sense that they follow the original joining process which involves pressing the plate layers together so as to form a sandwich component. Therefore, when we read paragraphs 31-34 together, it becomes apparent that Applicant is referring to a structure in which the plate layers are sandwiched together by a pressing operation and unless they have an additional mutual fixation, they are able to have relative movement in the “micro-range”. This would appear to be a logical understanding of the terms, otherwise, how could a sandwich component which is formed of plate layers pressed together be considered to have no mutual fixation? They are pressed together, i.e. cold formed and/or contacting each other and thus based on plain meaning would be considered to be mutually fixed to each other. This was the basis of giving the 112 b on these terms at the beginning of the prosecution history. It is important to note again, that the specification is very sparse in distinguishing all these connections, the drawings only show the plate layers sandwiched or pressed together. There is no specific examples given of what it means to have no mutual fixation. On top of the 112 b issues presented above, it may not be apparent that 112 a issues may be necessary to address the significant gaps in knowledge of the specification. However, we are starting with 112 b’s in order to hopefully clarify the record.
It follows that the prior art similarly shows plate layers pressed together in a joining process known as roll cladding. This is simply one known joining process which involves pressing distinct metals together. Thus in light of the interpretation of the terms made in the claim based on the totality of Applicants disclosure it would follow that the prior art discloses plate layers which are “permanently connected” in a way so as to allow “micro range” movement by not having any additional mutual fixations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/            Primary Examiner, Art Unit 3656